Citation Nr: 1024812	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-29 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for sexual 
dysfunction. 

2.  Entitlement to an effective date earlier than December 29, 
2005 for service connection for recurrent prostate cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from 
November 1967 to July 1969 and in the U.S. Army from June 1970 to 
June 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's sexual dysfunction is manifested by an 
inability to obtain an erection but without penile or testicular 
deformity.  

2.  The Veteran was diagnosed with prostate cancer in 1999.  The 
RO received the Veteran's claim for service connection for 
prostate cancer on December 29, 2005.  There are no earlier 
documents of record that could be construed as a formal or 
informal claim for service connection for prostate cancer.  


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating for sexual 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.31, 4.155b, 
Diagnostic Code 7522 (2009). 

2.  The criteria for an effective date earlier than December 29, 
2005 for service connection for prostate cancer have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA is further required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006)

Here, the Veteran is challenging the initial rating and effective 
date assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as an infantryman in the U.S. Marine Corps and 
U.S. Army including combat service in the Republic of Vietnam and 
was awarded the Purple Heart Medal.  The Veteran contends that 
his sexual dysfunction is more severe than is contemplated by a 
noncompensable rating.  He further contends that service 
connection and a total rating for recurrent prostate cancer 
should be the date that he was first diagnosed with cancer in 
1999.  

Sexual Dysfunction

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Since the veteran 
timely appealed the rating initially assigned for his disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Service and post-service treatment records are silent for any 
symptoms, diagnoses, or treatment of sexual dysfunction or 
prostate disease.  There are no medical or adjudicative records 
in the file from April 1994 to April 2004.  

In April 2004, the Veteran established initial oncologic medical 
care at a VA clinic.  An examiner noted the Veteran's history of 
a radical prostatectomy in 1999.   The examiner cited PSA test 
and pathology findings from 1998 and 1999 without identification 
of the source of the information or treatment.  The examiner also 
noted that blood tests obtained in March 2004 showed a slowly 
rising prostate specific antigen measurement (PSA). The Veteran 
received a course of medication and radiotherapy.   In January 
2006, a VA examiner noted the Veteran's report of an inability to 
have erections sufficient for sexual activity for the previous 
year.   Clinicians prescribed medication, hormone replacement 
therapy, and implants.  

The RO granted service connection and a total schedular rating 
for recurrent prostate cancer in July 2006.  As the record 
indicated that the Veteran experienced sexual dysfunction as a 
result of treatment for prostate cancer, the RO additionally 
granted service connection for loss of use of a creative organ 
and assigned a noncompensable rating under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  The RO also granted special monthly 
compensation (SMC) for loss of use of a creative organ under 
38 U.S.C.A. § 1114 (k) (West 2002) and 38 C.F.R. § 3.350 (a) 
(2009).  The Veteran appeals the initial schedular rating for 
sexual dysfunction.  

The rating criteria do not contain a specific diagnostic code for 
erectile dysfunction.  When an unlisted condition is encountered 
it is permissible to rate under a closely related disease or 
injury in which not only the function affected, but the 
anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

A penis deformity with loss of erectile power warrants a 20 
percent disability rating. 38 C.F.R. § 4.115b, Diagnostic Code 
7522.  There is no higher schedular rating under this code.  In 
every instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are not 
met.  38 C.F.R. § 4.31.  The Board considered whether the use of 
ratings under 38 C.F.R. § 4.115b, Diagnostic Code 7527 for 
residuals of prostate gland injuries or Diagnostic Code 7528 for 
malignant neoplasms of the genitourinary system were appropriate 
in this case.  Although these codes are related to the prostate, 
they address voiding and renal dysfunction but not sexual 
dysfunction.  No other diagnostic codes address the relevant 
anatomical localization and symptomatology.  Therefore, the Board 
concludes that a rating under Diagnostic Code 7522 is most 
appropriate because it is most closely related to the anatomical 
location and symptomatology under consideration.  

In a VA genitourinary examination in July 2007, the examiner 
noted the Veteran's report that he continued to have difficulty 
obtaining and maintaining an erection and that treatment methods 
continued to be unsuccessful.  The examiner diagnosed post-
surgery erectile dysfunction but noted no testicular or penile 
deficits.   In November 2008, a VA examiner noted that PSA 
measurements were undetectable.  Medication was stopped, and the 
Veteran's symptoms of hot flashes decreased.  

In written statements in November 2006, November 2008, and June 
2009 and in testimony before the Board in May 2010, the Veteran 
stated that he continued to be incapable of obtaining an erection 
sufficient for marital sexual activity despite the use of 
medication and implants.  

The Board concludes that an initial or staged rating for sexual 
dysfunction is not warranted at any time during the period 
covered by this appeal.  Without evidence of physical deformity 
of the penis, there is no basis for assigning a compensable 
rating for loss of erectile power under the most appropriate 
analogous diagnostic code.  No higher schedular rating is 
available.  

Moreover, as noted above, the Veteran has been awarded SMC due to 
the loss of use of a creative organ, based on erectile 
dysfunction.  The Board will not award additional compensation to 
duplicate that benefit.  Where disabilities overlap in their 
resulting physical impairment and effect on functioning or where 
multiple diagnoses are assigned for the same disability, 
evaluation of the same, overlapping disability under various 
diagnoses with multiple ratings is to be avoided.  38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board 
concludes that the Veteran's sexual dysfunction is contemplated 
and appropriately compensated by the special monthly compensation 
based on the loss of use of a creative organ.

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1) (2008).  The Veteran has not presented any 
evidence that his particular service-connected erectile 
dysfunction results in a unique disability that is not addressed 
by the rating criteria.  Specifically, there is no evidence of 
frequent hospitalization or marked interference with employment 
that would suggest that the Veteran is not adequately compensated 
by the regular schedular standards.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-
16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Earlier Effective Date for Service Connection for Prostate Cancer

In July 2006, the RO granted service connection and a total 
schedular rating for prostate cancer, effective December 29, 
2005, the date of receipt of the claim.  In October 2006, the 
Veteran expressed timely disagreement with the effective date, 
contending that service connection and the total rating should be 
effective in 1999.   In November 2008, the RO denied an earlier 
effective date for service connection.  The same month, the 
Veteran renewed his disagreement with the effective date, 
contending that his prostate cancer was diagnosed in 1999 and 
that he was unaware that the disease had been included among 
those for which a presumption of service connection as a result 
of exposure to herbicide was available.  The RO issued a 
statement of the case in March 2009 with instructions and the 
appropriate form to perfect his appeal.  The statement of the 
case addressed only one issue: the effective date for service 
connection for prostate cancer.  

In correspondence in June 2009, the Veteran referred to the 
statement of the case and expressed continued disagreement.  The 
Veteran referred to his continued symptoms and his desire for an 
increased rating of 150 percent but did not comment on the 
effective date.  In correspondence in July 2009 to the Veteran 
with a copy to his representative, the RO noted that the Veteran 
was receiving the maximum schedular rating, advised that a 
substantive appeal had not been received, and provided additional 
forms and instructions.  When no substantive appeal was received 
within one year of the November 2008 rating decision, the RO did 
not certify the appeal of this issue to the Board.  

A substantive appeal (VA Form 9) must either indicate that all of 
the issues presented in applicable statement of the case are 
being appealed, or must specify the particular issues being 
appealed.  It should also set out specific arguments related to 
errors of fact or law made by the agency of original jurisdiction 
in reaching the determination being appealed.  38 C.F.R. § 
20.202.  The substantive appeal must be filed within 60 days 
after mailing of the statement of the case, or within the 
remainder of the one-year period from the mailing of notification 
of the determination being appealed.  See 38 C.F.R. § 20.302.  
Extensions of time for filing a substantive appeal may be granted 
for good cause.  38 C.F.R. § 20.303. When a veteran files a 
timely notice of disagreement, but fails to timely file a 
Substantive Appeal (within the mandated time period above), the 
appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 
(1993).

A decision as to the adequacy of a substantive appeal will be 
made by the Board. See 38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(d).  
"The Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal." 38 
C .F.R. § 19.123.  The purpose of the Substantive Appeal 
specificity requirement is to give the Board some guidance as to 
what error the claimant alleges to have occurred.  Ortiz v. 
Shinseki, --- Vet.App. ----, ----, No. 06-0932, slip op. at 6-7 
(Mar. 3, 2010).

In this case, the Board concludes that the Veteran's June 2009 
correspondence, when considered with his November 2008 notice of 
disagreement, meets the requirements of a substantive appeal.   
In the notice of disagreement, the Veteran contended specifically 
that the effective date for service connection for prostate 
cancer should be in 1999 when the disease was first discovered.  
In the statement of the case, the RO specifically addressed this 
single issue and the contended error.  Although the Veteran did 
not discuss the error in his June 2009 correspondence, he did 
identify the statement of the case and indicate his continued 
disagreement.  Therefore, the Board concludes that the June 2009 
correspondence was timely as it was received within one year of 
the date of the original decision and specified the issue and the 
error to be adjudicated.  The Board will address the matter on 
the merits.  

Generally, unless otherwise specified, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found but shall not be earlier than the date of 
receipt of the application therefore.  38 U.S.C.A. § 5010.  The 
effective date of an evaluation and award of compensation will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.

Pursuant to 38 C.F.R. § 3.114, where compensation is paid 
pursuant to a liberalizing law, or a liberalizing VA issue, the 
effective date of the award will be fixed in accordance with the 
facts found but will not be earlier than the date of the act or 
administrative issue.  If a claim is reviewed at the request of 
the claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).  
 
Moreover, the United States Court of Appeals for Veterans Claims 
(Court), has explicitly stated that the "mere presence" of a 
diagnosis of a specific disorder in a VA medical report "does not 
establish an intent on the part of the veteran" to seek service 
connection for that disorder.  See Brannon v. West, 12 Vet. App. 
32, 35 (1998).  The effective date of service connection cannot 
be based on the date of the earliest medical evidence 
demonstrating a causal connection.  It must be based on the date 
that the application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt of 
medical records cannot be construed as an informal claim).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also MacPhee 
v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding 
that the plain language of the regulations requires a claimant to 
have intent to file a claim for VA benefits).  A claim, whether 
"formal" or "informal," must be "in writing" in order to be 
considered a "claim" or "application" for benefits.  See 
Rodriguez v. West, 
189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits 
must be submitted in the form prescribed by the Secretary.  38 
U.S.C.A. § 5101(a) (West 2002).  38 U.S.C.A. § 5101(a) is a 
clause of general applicability and mandates that a claim must be 
filed in order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating intent to apply 
for one or more benefits, and must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2009).  An informal claim may be from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris.  Id.

VA established the effective date for presumptive service 
connection for prostate cancer on November 7, 1996.  See 61 Fed. 
Reg. 57, 586 (Nov. 7, 1996).  As this provision was in effect at 
the time of both the initial diagnosis in 1999 and receipt of 
claim in December 2005, the provisions of 38 C.F.R. § 3.114 do 
not apply.  Furthermore, the special effective date rules for 
service connection for diseases related to exposure to herbicide 
set forth in 38 C.F.R. § 3.816 do not apply because the claim was 
not received or pending prior to May 3, 1989.  38 C.F.R. § 3.816 
(c) (2009).  

The claims file contains no medical records, lay evidence, or 
communications from the Veteran from April 1994 to April 2004.   
Although VA medical records starting in April 2004 showed a 
history of diagnosis and surgery for prostate cancer, these 
records do not constitute a formal or informal claim.   The first 
communication from the Veteran that met the requirements of a 
claim for service connection for prostate cancer was received by 
the RO on December 29, 2005.  

The Board also considered the Veteran's statement in his November 
2008 notice of disagreement that he was entitled to earlier 
benefits because he was not aware of his eligibility.  While it 
is unfortunate that the Veteran may not have learned about 
possible VA benefits to which he might have been entitled prior 
to his December 2005 claim for service connection, every claimant 
for VA benefits is charged with knowledge of the laws and 
regulations governing VA benefits, and it is incumbent upon the 
claimant to file a claim for the benefits he seeks.  The Court of 
Appeals for Veterans Claims (Court), citing to an opinion from 
the United States Supreme Court, has held that everyone dealing 
with the Government is charged with knowledge of Federal statute 
and agency regulations.  See Morris v. Derwinski, 
1 Vet. App. 260 (1991).

At the May 2010 Board hearing, the Veteran stated that he did not 
submit a claim in 1999 because he was incapacitated as a result 
of a service-connected mental health disability.  While 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (2009) allows for an effective date earlier 
than the date of receipt of a claim for disability pension if a 
physical or mental disability, which was not the result of the 
veteran's own willful misconduct, is so incapacitating that it 
prevents filing a disability pension claim, this regulation only 
applies to pension claims.  A similar regulation does not exist 
for compensation claims. 

Moreover, even assuming, without deciding, that the Veteran was 
physically or mentally incapacitated prior to December 29, 2005, 
no statute, regulation, or binding court precedent allows for 
"equitable tolling" of a period for filing an initial claim for 
compensation.  In Barrett v. Principi¸ 363 F. 3d 1316 (Fed. Cir. 
2004), the United States Court of Appeals for the Federal Circuit 
held that, in certain circumstances, "mental illness may justify 
the tolling of [38 U.S.C.A. §] 7266(a)'s 120-day period for 
appeal."  Barrett, 363 F. 3d. at 1320.  However, the holding in 
Barrett applies to an appeal period, not an initial request for 
compensation.

Therefore, the Board concludes that an effective date for service 
connection for prostate cancer earlier than December 29, 2005 is 
not warranted as the claim received on that date was later that 
the date entitlement arose when the disease was diagnosed in 
1999.   


ORDER

An initial compensable rating for sexual dysfunction is denied. 

An effective date earlier than December 29, 2005 for service 
connection for prostate cancer is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


